Citation Nr: 1121535	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a hearing before a Veterans Law Judge in his February 2009 substantive appeal, but cancelled his request in January 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims folder shows that he receives disability benefits from the Social Security Administration (SSA).  While it appears that these benefits are primarily related to a back injury, it is unclear from the record whether other disabilities were considered in determining the Veteran's entitlement to benefits.  The Board notes that the possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  

No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The United States Court of Appeals for Veterans' Claims has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain: (a) any available SSA records, including any medical records the Veteran submitted in support of his claim; as well as (b) all recent VA treatment records since September 2009.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

